Exhibit 10.1

 

THIRD AMENDMENT TO CO-PROMOTION AGREEMENT

 

This Third Amendment (the “THIRD AMENDMENT”), effective as of August 26, 2005
(the “THIRD AMENDMENT EFFECTIVE DATE”), is entered into by and between ABBOTT
LABORATORIES, through its ROSS PRODUCTS DIVISION (“ABBOTT”), and MEDIMMUNE, INC.
(“MEDIMMUNE”).

 

Recitals:

 

A.        ABBOTT and MEDIMMUNE are parties to a CO-PROMOTION AGREEMENT,
effective as of November 26, 1997 (the “Agreement”), which was amended effective
as of July 31, 2000 and amended effective as of November 29, 2001, each of which
amendments is no longer in effect; and

 

B.         ABBOTT and MEDIMMUNE desire to amend the Agreement as set forth in
greater detail in this THIRD AMENDMENT.

 

In consideration of the mutual promises and covenants set forth in this THIRD
AMENDMENT, ABBOTT and MEDIMMUNE agree as follows:

 

Agreement:

 

1.          Definitions Generally. All fully capitalized terms have the same
meaning as in the Agreement, except to the extent modified by or defined in this
THIRD AMENDMENT.

 

2.          Territory Definition. Section 1(i) of the Agreement is rewritten in
its entirety to read as follows:

 

--(i)               “TERRITORY” shall mean the United States of America,
including its territories, possessions and commonwealths.

 

3.

Additional Defined Terms. The following is added to Section 1 of the Agreement:

 

--(l)               “NUMAX” shall mean the product candidate being developed by
MEDIMMUNE, known as of the THIRD AMENDMENT EFFECTIVE DATE as MEDI-524, including
any functional derivative, delivery form, dosage form, formulation, improvement
or presentation of such product candidate developed by or on behalf of MEDIMMUNE
following the THIRD AMENDMENT EFFECTIVE DATE.

 

--(m)            “EXTENDED PERIOD” shall mean the period beginning on September
1, 2008 and ending on the earlier of: (i) the date on which the U.S. Food and
Drug Administration (FDA) grants approval to market NUMAX in the TERRITORY, or
(ii) August 31, 2010.

 

--(n)              “DEMAND SALES” shall mean all sales of PRODUCT (in 100 mg
equivalent vials) shipped from wholesalers, distributors and home health care
companies to hospitals and any and all other customers, as reported by IMS
HEALTH Global Systems, plus all other sales of PRODUCT shipped to any and all
end users.--

 

 


--------------------------------------------------------------------------------



 

4.   Incentive Plan. Section 2.3(e) of the Agreement is rewritten in its
entirety to read as follows:

 

--(e)              For the promotion of PRODUCT during the period from January
1, 2006 through June 30, 2006, in addition to an incentive plan customarily used
by ABBOTT (or the substantial equivalent per ABBOTT’s reasonable judgment) for
promotion of PRODUCT in the two (2) YEARS preceding the THIRD AMENDMENT
EFFECTIVE DATE, ABBOTT shall allocate [***] for a special incentive plan for the
sales force of ABBOTT that is promoting PRODUCT. The incremental incentive plan
will be designed to drive a [***] increase in DEMAND SALES to match a [***]
increase in NET SALES (translated to 100 mg equivalent vials). (For clarity, the
DEMAND SALES and NET SALES (translated to 100 mg equivalent vials) incentive
plan volume goals for next season are both [***] 100 mg equivalent vials of
PRODUCT, assuming the same ending inventory level, at all wholesalers and
distributors in the aggregate as customarily calculated, as the ’04-’05 season,
which was [***] 100 mg equivalent vials.) Details of such special incentive plan
shall be agreed to by ABBOTT and MEDIMMUNE and attached to this THIRD AMENDMENT
as Exhibit A, within thirty (30) days after the THIRD AMENDMENT EFFECTIVE DATE.
ABBOTT shall bear the entire cost and expense for any amounts paid under the
special incentive plan.

 

5.

Term of Payments.

 

a. In Section 2.4(a) of the Agreement, delete “In each YEAR, in which ABBOTT is
co-promoting PRODUCT, in lieu of any other compensation” and in its place insert
“During the TERM”.

 

b. Section 2.4(a)(x) of the Agreement is amended by adding the following at the
end thereof immediately after the second use of the word “THRESHOLD”:

 

--; provided, however, that no amount shall be due under this Section 2.4(a)(x)
for NET SALES after December 31, 2006.--

 

6.   Co-Promotion Payment Amounts. Section 2.4(a)(y) of the Agreement is
rewritten in its entirety as follows:

 

--for the [***] of the portion of NET SALES above the THRESHOLD for NET SALES
that occur between [***] and [***] of the portion of NET SALES above the
THRESHOLD for NET SALES that occur between [***]; provided, however, that
whether NET SALES are above or below the THRESHOLD shall be determined based on
NET SALES over the entire period from [***]; and

 

for the [***],[***]of the NET SALES above the THRESHOLD for such period;

 

provided, however, that no amount shall be due under this Section 2.4(a)(y) for
NET SALES after December 31, 2006; and--

 

7.   Thresholds. Section 2.4(a)(z) of the Agreement is amended by adding the
following at the end thereof:

 

--; provided, however, that (i) the THRESHOLD for the YEAR beginning July 1,
2005 shall be[***]; and (ii) notwithstanding any other definition in this
Agreement to the

 


--------------------------------------------------------------------------------



contrary, the term “YEAR” as used in this Agreement for the period beginning as
of July 1, 2006, shall mean the six-month period from July 1, 2006 through
December 31, 2006, and the THRESHOLD for such period shall be [***].--

 

8.

Milestones. The following is added to Section 2.4 of the Agreement:

 

--(d)

Intentionally omitted.

 

--(f)              Within ten (10) days after the THIRD AMENDMENT EFFECTIVE
DATE, MEDIMMUNE shall pay [***] to ABBOTT.

 

--(g)              In the event that DEMAND SALES of PRODUCT in the TERRITORY
for the calendar quarter from [***] reach [***] 100 mg equivalent vials, then
MEDIMMUNE shall notify ABBOTT within ten (10) days of determining that such
sales milestone has been achieved (such notice in no event to be later than ten
(10) days after [***]), ABBOTT shall invoice MEDIMMUNE for [***] and MEDIMMUNE
shall pay such amount to ABBOTT no later than the later of thirty (30) days
after the receipt of such invoice or [***].

 

--(h)              During the period from[***], ABBOTT, at its own cost and
expense, shall provide to MEDIMMUNE assistance related to and transfer
information and material regarding data in ABBOTT’s possession relevant to the
promotion of the PRODUCT to help facilitate the transition of the sales and
marketing responsibilities to MEDIMMUNE, as follows: (i) up to [***] of ABBOTT
personnel reasonably familiar with the PRODUCT to provide explanations and
answer questions and (ii) customer profile information, promotional program
information, market research, and training materials. All information and
material provided to MEDIMMUNE is Confidential Information of ABBOTT and may be
used only by MEDIMMUNE for purposes of assisting MEDIMMUNE in its marketing of
the PRODUCT and NUMAX. Upon completion of providing such assistance and
information, ABBOTT shall provide written notification to MEDIMMUNE certifying
the completion and invoice MEDIMMUNE for [***], and MEDIMMUNE shall pay such
amount to ABBOTT no later than the later of thirty (30) days after the receipt
of such invoice or December 31, 2006.

 

--(i)               In the event that NET SALES of PRODUCT in the TERRITORY for
the calendar quarter from [***] reach [***], then MEDIMMUNE shall notify ABBOTT
within ten (10) days of determining that such sales milestone has been achieved
(such notice in no event to be later than ten (10) days after December 31,
2006), ABBOTT shall invoice MEDIMMUNE for [***] and MEDIMMUNE shall pay such
amount to ABBOTT no later than the later of thirty (30) days after the receipt
of such invoice or December 31, 2006.

 

--(j)               Subject to Section 2.4(k), in the event that NET SALES of
PRODUCT in the TERRITORY for the period from [***] reach or exceed [***], then
MEDIMMUNE shall notify ABBOTT within ten (10) days of determining that such
sales milestone has been achieved (such notice in no event to be later than ten
(10) days after December 31, 2006), ABBOTT shall invoice MEDIMMUNE for [***] and
MEDIMMUNE shall pay such amount to ABBOTT no later than the later of (i)
forty-five (45) days after the receipt of such invoice or (ii) December 31,
2006.

 

 


--------------------------------------------------------------------------------



 

--(k)              In the event that NET SALES of PRODUCT in the TERRITORY for
the period from [***] do not reach[***], then MEDIMMUNE shall notify ABBOTT and
ABBOTT shall refund to MEDIMMUNE [***] of the amount paid to ABBOTT pursuant to
Section 2.4(j). MEDIMMUNE shall provide written notice to ABBOTT within ten (10)
days of the earlier of (i) determining that such sales milestone has been
achieved and no refund is due or (ii) if the milestone is not achieved, [***],
in which case ABBOTT shall submit the refund within thirty (30) days.

 

--(l)               For the YEARs beginning July 1, 2005 and July 1, 2006,
MEDIMMUNE shall conduct its business regarding the PRODUCT in a manner it has
customarily done so for the two (2) YEARS preceding the THIRD AMENDMENT
EFFECTIVE DATE (or the substantial equivalent per MEDIMMUNE’s reasonable
judgment), as adjusted for the YEAR beginning July 1, 2006 to account for the
termination of ABBOTT’s co-promotion obligations.

 

9.   Incentive Plan. The following Sections 2.8 and 2.9 are added to Section 2
of the Agreement:

 

--2.8             In addition to other amounts due to ABBOTT under this
Agreement, if PRODUCT NET SALES (translated to 100 mg equivalent vials) in the
TERRITORY during the YEAR beginning [***] exceed one of the following quantities
of 100 mg equivalent vials of PRODUCT (assuming in each case the same ending
inventory level, at all wholesalers and distributors in the aggregate as
customarily calculated, as the ’04-’05 season, which was [***] 100 mg equivalent
vials, and that the quantity thresholds in the table below shall be adjusted
upward or downward to the extent the actual ending inventory level for the
’05-’06 season varies from that of the ’04-’05 season), MEDIMMUNE shall provide
ABBOTT by July 10, 2006 an estimate of PRODUCT NET SALES (translated to 100mg
equivalent vials) for the YEAR ended June 30, 2006 and provide ABBOTT by July
30, 2006 the final PRODUCT NET SALES (translated to 100mg equivalent vials) for
the YEAR ended June 30, 2006. Following receipt of the final PRODUCT NET SALES
(translated to 100mg equivalent vials) for the YEAR ended[***], ABBOTT shall
invoice MEDIMMUNE for only the applicable payment amount below corresponding to
the highest NET SALES (translated to 100 mg equivalent vials) threshold achieved
and MEDIMMUNE shall pay such amount to ABBOTT no later than thirty (30) days
after the receipt of such invoice.

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

For clarity, ABBOTT shall be entitled at most to one of the above payments for
achievement of the corresponding sales level (whichever is highest), and in no
event shall ABBOTT be entitled to more than [***] under this Section 2.8.

 

--2.9             In the event that FDA does not grant approval to market NUMAX
in the TERRITORY before September 1, 2008, then the EXTENDED PERIOD shall apply
and MEDIMMUNE shall pay to ABBOTT an amount equal to [***] of NET SALES of
PRODUCT in the TERRITORY during the EXTENDED PERIOD. No other payments

 


--------------------------------------------------------------------------------



shall be due to ABBOTT under this Agreement for sales during the EXTENDED
PERIOD. The provisions of Sections 2.4(c) and (e) shall be applicable to
payments under this Section 2.9.--

 

10.                 Termination of Co-Promotion. Section 4.1 of the Agreement is
rewritten in its entirety to read as follows:

 

--4.1             (a) Except if sooner terminated as provided herein, this
Agreement shall be effective as of the 26th day of November 1997 and terminate
on December 31, 2006, subject to survival of the provisions set forth in Section
4.2 of the Agreement (“TERM”).

 

--    (b) ABBOTT’s right to co-promote PRODUCT and ABBOTT’s obligation to
co-promote PRODUCT under this Agreement shall terminate on June 30, 2006. --

 

11.                 Non-Compete. Section 5.12(a) of the Agreement is rewritten
in its entirety to read as follows:

 

--Neither ABBOTT nor an AFFILIATE of ABBOTT, shall (i) develop, promote, market
or sell in the TERRITORY or (ii) assist a THIRD PARTY in the developing,
promoting, marketing, or selling in the TERRITORY of any [***] during the TERM
and continuing thereafter until [***] after the later of (x) [***] or (y) the
end of the EXTENDED PERIOD if the EXTENDED PERIOD is applicable; provided,
however, that this provision will not apply to an acquisition (by stock purchase
or equity purchase, merger, or otherwise), made by ABBOTT that does not have as
its main purpose the acquisition of a[***].--

 

12.

Survival. The following is added to Section 4.2 of the Agreement:

 

--Sections 2.4(f), 2.4(g), 2.4(h), 2.4(i), 2.4(j), 2.4(k) and 2.9 shall survive
termination of this Agreement to the extent applicable and for the time periods
set forth therein and, as applicable to such provisions, Section 2.4(c) and (e)
shall also survive termination of the Agreement.--

 

13.

Termination. Section 4.7 of the Agreement is deleted in its entirety.

 

14.

Non-Solicitation. The following is added to Section 5:

 

--5.17 Non-Solicitation. During the TERM and for [***] thereafter, neither
MEDIMMUNE, nor any AFFILIATE of MEDIMMUNE or THIRD PARTY acting directly or
indirectly for or on behalf of MEDIMMUNE, as a contractor, agent,
representative, or otherwise, shall employ or solicit for employment or
otherwise seek to employ any sales personnel employed for the Ross Products
Division of ABBOTT without the written consent of ABBOTT; provided, however,
that such provision shall not preclude MEDIMMUNE or any AFFILIATE of MEDIMMUNE
from discussing employment with and/or hiring any individual that (a) initially
approaches MEDIMMUNE, an AFFILIATE of MEDIMMUNE or a THIRD PARTY acting directly
or indirectly for or on behalf of MEDIMMUNE, independently seeking employment or
(b) was, at one time, an employee of the Ross Products Division of ABBOTT but
for whom employment with the Ross Products Division of ABBOTT terminated before
initiation of employment discussions with MEDIMMUNE.

 


--------------------------------------------------------------------------------



 

15.                 Co-Promotion Obligations. Each of the Parties represents and
warrants that, during the TERM and prior to and as of the THIRD AMENDMENT
EFFECTIVE DATE, it is not and has not been in material breach of its respective
obligations under the Agreement, and agrees to continue to fulfill its
obligations thereunder, as amended by this THIRD AMENDMENT, in good faith for
the remainder of the TERM (as amended by this THIRD AMENDMENT).

 

16.                 No NUMAX Rights/Obligations. The PARTIES hereby agree and
confirm that the term “PRODUCT” does not include NUMAX and that, except to the
extent failure to obtain marketing approval of NUMAX triggers certain
obligations of MEDIMMUNE under Section 2.9, nothing in the Agreement (as amended
by this THIRD AMENDMENT) grants ABBOTT any rights nor requires any obligations
whatsoever with respect to NUMAX in the TERRITORY.

 

17.                 Amendment Effectiveness. As of the THIRD AMENDMENT EFFECTIVE
DATE, the Agreement is being amended in accordance with the provisions of
Section 5.3 of the Agreement. The Agreement remains in full force and effect,
and as of the THIRD AMENDMENT EFFECTIVE DATE, the rights and obligations of the
PARTIES are governed by the Agreement as amended by this THIRD AMENDMENT.

 

[Remainder of this page intentionally left blank.]

 


--------------------------------------------------------------------------------



 

Each PARTY has caused this THIRD AMENDMENT to be executed by its duly authorized
officer or representative as of the THIRD AMENDMENT EFFECTIVE DATE.

 

Abbott Laboratories

 

 

By:

/s/Richard Gonzalez____________

 

Name:

Richard Gonzales

 

 

Title:

President and COO

 

 

 

MedImmune, Inc.

 

 

By:

/s/David M. Mott

 

 

Name:

David M. Mott

 

 

Title:

President and CEO

 

 


--------------------------------------------------------------------------------



 

Exhibit A

Special Incentive Plan Details

 

To be completed within thirty (30) days after the THIRD AMENDMENT EFFECTIVE DATE
and attached hereto.

 

 

 

 